FINCH, Judge.
This is an original proceeding in mandamus wherein certain officials of the State of Missouri as relators seek to compel officials of the City of St. Louis as respondents to budget, appropriate and pay sums allegedly due under the provisions of § 202.863 RSMo 1969, V.A.M.S.1 for care and maintenance in state institutions of indigent patients from the City of St. Louis. We issued our alternative writ of mandamus to which respondents have filed their return. We now order issuance of a peremptory writ of mandamus.
Beginning with the fiscal year commencing May 1, 1971, and continuing to the present, respondents have failed and refused to budget, appropriate and pay sums concededly due the State for care of indigent patients from the City of St. Louis. By their return respondents admit that the City has a statutory duty to pay for such patients pursuant to § 202.863 and state that they have never denied and do not now deny that the City owes a just debt to the State for such maintenance and care.
Relators assert in their petition that two statutory provisions obligate respondents to make payment to the State. First, they *579rely on the obligation to pay imposed by § 202.863. Secondly, they rely on the provisions of the County Budget Law, §§ 50.525 to 50.750 RSMo 1969, V.A.M.S. Respondents assert that the County Budget Law is applicable only to statutory classes of counties (first, second, third and fourth class counties) and is not applicable to the City of St. Louis, which is a constitutional charter city, but they make no such contention with reference to § 202.863.
We have concluded that we need not reach and consider whether the County Budget Law is applicable, for the reason that § 202.863 clearly imposes a mandatory, non-discretionary duty on respondents to pay the State the sums due under the formula therein provided. That statute establishes a complete procedure for determining the amount to be paid by the City of St. Louis as well as other counties of the state. The City may provide factual information to aid in making certain determinations and it may appeal from certain determinations, but it has no right to decide the amount due. It has no discretion to decide upon the amount to be paid or the sum to be budgeted therefor. Section 202.863(4) provides that the City shall pay the amount due pursuant to the formula provided. Under these circumstances, what this court said in Gill v. Buchanan County, 346 Mo. 599, 142 S.W.2d 665, 668 (1940) is pertinent :
“* * * Certainly such annual obligations imposed upon the county by the Legislature would be valid from the first of the year, if within the limits of the constitutional provisions fixing the county’s authority to raise revenue during each year to pay them; and no part of any such obligation could become invalid merely because the county court decided to incur other obligations for different purposes during the year. To so hold would amount to recognition of authority in the county court to ignore statutes, and to say that it could make its own choice as to whether it would follow valid acts of the Legislature or use all of its revenue for different purposes
“* * * The action of the Legislature in fixing salaries of county officers is in effect a direction to the county court to include the necessary amounts in the budget. * * * Certainly such obligations imposed by the Legislature were intended to have priority over other items as to which the county court had discretion to determine whether or not obligations concerning them should be incurred. They must be considered to be in the budget every year because the Legislature has put them in and only the Legislature can take them out or take out any part of these amounts * *
While the County Budget Law was discussed in the Gill case, the court’s decision was not based on requirements established therein. The language quoted from Gill relies on general obligations imposed by the General Assembly on Buchanan County and the duty of the county to budget and pay those obligations. Application of the court’s reasoning in Gill requires us to find a similar obligation on the part of the City of St. Louis to budget, appropriate and pay the statutory obligations imposed by § 202.-863.
Such conclusion is supported by the decision in the more recent case of State ex rel. Williamson v. County Court of Barry County, 363 S.W.2d 691 (Mo.1963). In that case this court considered a mandamus proceeding to compel issuance of warrants to cover the balance of a statutory salary due the deputy circuit clerk. After quoting with approval from Gill v. Buchanan County, supra, the court affirmed a judgment ordering issuance of a writ of mandamus to compel issuance of such warrants. See also State ex rel. Hall v. Bauman, 466 S.W.2d 177 (Mo.App.1971).
We conclude that mandamus is the appropriate remedy to compel performance by respondents of the obligations imposed on the City of St. Louis by § 202.863. Ac*580cordingly, we order the issuance of a peremptory writ of mandamus directed to all respondents herein enjoining upon them the obligation to perform their respective obligations in budgeting, appropriating, and paying those sums due from the City of St. Louis to the State of Missouri under the provisions of § 202.863. This includes the sum of $855,217.10 heretofore certified to be the amount due for the period ending June 30, 1973, plus those additional sums which are due under the provisions of § 202.863 for periods subsequent to June 30, 1973.
As a part of its return to the alternative writ of mandamus issued herein, respondents, after answering the various allegations in the petition for writ of mandamus, undertook by way of additional return to file a petition for writ of mandamus on behalf of the City of St. Louis against the Governor, the state treasurer, the director of revenue, the director of the division of accounting and all members of the House of Representatives and Senate of the State of Missouri. That petition alleged that during the period from 1940 to 1963 the State of Missouri became indebted to the City of St. Louis for persons cared for in the insane and tuberculosis hospitals of the City of St. Louis, that certain sums were paid by the State to the City during that period but that the sum of $1,671,642.26 was left unpaid. The petition sought to offset a portion of said sum against the claims asserted by the State against the City and then sought a writ of mandamus ordering payment of the additional amount due after the asserted offset is made.
Relators have made several responses to the foregoing attempt on the part of respondents, one of which is that the claims are more than ten years old and are barred by limitation under the provisions of § 516.120(2) RSMo 1969, V.A.M. S. Since it is clear that the asserted claims are barred by the statute of limitations and are unenforceable, we need not reach or consider the other defenses thereto asserted by relators. Accordingly, the prayer of respondents for relief under their further return to relator’s petition for mandamus is denied.
Peremptory writ of mandamus ordered to issue against respondents in accordance with the views expressed in this opinion.
MORGAN, HOLMAN and HENLEY, JJ., concur.
DONNELLY, C. J., dissents in separate dissenting opinion filed.
SEILER, J., dissents in separate dissenting opinion filed.
BARDGETT, J., dissents and concurs in separate dissenting opinion of SEILER, J.

. The pertinent portions of § 202.863 are as follows:
“1. Patients admitted to the facilities for the mentally ill or retarded of the division of mental health under the provisions of this law shall be classified as private, state, or county patients as determined by the application of the standard means test provided by section 202.330. Whenever in this section the term ‘county court’ is used, it shall mean ‘probate court’ in the case of residence in the city of St. Louis.
*****
“3. If any person is admitted to a state facility who is unable to pay for care and treatment, as determined by the application of the standard means test, pursuant to the provisions of section 202.330, the superintendent of the facility shall notify the county court of the county of residence of the fact, and the care and treatment of the patient from the date of admission shall be charged to the county at the rate prescribed for county patients. If the county court is in possession of information tending to show that the superintendent’s determination was in error, this information will be provided the facility for rede-termination of private or county patient status under the standard means test. The decision of the superintendent shall be final and appeal may be taken to the circuit court of Cole county in the manner provided by chapter 536, RSMo.
“4. The county of residence of a county mentally ill or retarded inpatient shall pay semiannually in cash, in advance, for the support of such patient a sum fixed by the division, not to exceed three percent of the actual cost to the state less whatever amount will be paid by or in behalf of the patient. Upon the death or removal of a county patient from the facility the superintendent shall refund to the county the amount that may remain unexpended for his care and treatment. The county of residence shall pay for other than inpatient service quarterly after the service is rendered three percent of the actual cost to the state less whatever amount has been paid by or in behalf of the patient. For the purpose of raising the sums of money required for the care of county patients, the county courts of the several counties are authorized and required to discount and sell their warrants whenever it becomes necessary.
* * ⅜ * *